 1                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   GABRIELA CABRERA,                       CV 21-875 PA (MAAx)

12               Plaintiff,                  JUDGMENT
13         v.
14   ROLANDO S. UTZ, et al.,
15               Defendants.
16
17
18         Pursuant to the Court’s June 23, 2021 Minute Order, IT IS HEREBY ORDERED,
19   ADJUDGED, AND DECREED that this action is dismissed with prejudice.
20         IT IS SO ORDERED.
21
22   DATED: June 23, 2021                       _________________________________
                                                           Percy Anderson
23                                                UNITED STATES DISTRICT JUDGE
24
25
26
27
28
